EACOMBE, Circuit Judge.
I concur'with the special master in the conclusion that the claimant sold its cables to the New York City Railway Company, the lessee, and by such sale and delivery according to directions became a creditor of that company only, and that there is not sufficient evidence to warrant a finding that in these transactions the New York City Railway Company was an agent, purchasing on behalf of the Metropolitan Street Railway Company as its principal. The lease, which was not put in evidence before the special master, but -which both sides submitted here quite clearly, indicates the relations between the companies. Its complicated provisions as to betterments may suggest some reason for the classification ’ “Metropolitan Street Railway Construction Account” indicated by the three orders.
In reaching this conclusion it is not intended to express any opinion upon the question whether any equities in the property, corpus or income, now in the hands of receivers, arise in favor of the claimant by reason of the circumstance that the. lessee and subsequently the receivers used these same cables in the operation of the lessor’s property.